Citation Nr: 1222979	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  00-20 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected residuals of a fracture of the right distal fibula.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 1999 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2006, the Board determined that finality had not attached to the RO's decision of April 1999 which denied the Veteran's original claim for service connection for a left ankle disorder.  The Board also remanded the claim for a VA medical examination and opinion with respect to direct and secondary service connection for a left ankle disorder.  The VA examination occurred in April 2009 and the examiner issued a report.  In February 2010, the Board remanded the Veteran's claim requesting the examiner to further explain his conclusions and to provide the Veteran notice of a recent amendment to 38 C.F.R. § 3.310.  The RO provided notice of the amendment in February 2010.  In August 2010, the RO received the addendum by the VA examiner providing further explanation to the conclusions reached from his examination.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is service connected for posttraumatic stress disorder (PTSD), currently evaluated at 30 percent.  The file indicates the Veteran has filed a claim for a higher rating but the RO has not issued a ratings decision on the issue.

The issue of a higher initial rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not experience an acute injury or chronic symptoms of a left ankle disability during service. 

2. The Veteran does not currently have a diagnosed disability of the left ankle. 

3. Symptoms claimed as left ankle pain, weakness, and tenderness have not been related to any diagnosed disability and the Veteran's left ankle has been found to be essentially normal upon examination



CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder, to include as secondary to service-connected residuals of a fracture of the right distal fibula have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided post- adjudication VCAA notice by letters, dated in April 2006, and February 2010.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  As the Veteran is asserting that his left ankle disorder is secondarily caused by another service connected disability, the RO provided notice of an amendment to38 C.F.R. § 3.310 in February 2010 regarding claims of a previously non- service connected disorder being aggravated by a service connection disability.   

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  Given that VCAA notice was not mandated at the time of the initial unfavorable rating decisions in April 1999, the RO did not err by providing remedial VCAA notice.  Moreover, the timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in April 2009.

The report of the VA examination as well as an addendum received by the RO in August 2010 included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran recording his complaints and detailed findings.  The examiner also provided the reasoning behind his conclusions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Service Connection for a Left Ankle Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed disabilities such as arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for a left ankle disorder that he contends is caused by or aggravated by a right ankle disorder.   The Board notes the Veteran is service connected for residuals of a stress fracture of the right distal fibula.

Service treatment records establish that shortly after the Veteran began basic training, he sought medical treatment complaining of right ankle pain.  Eventually, he was diagnosed with a stress fracture of the right distal fibula.  Because the Veteran had continued complaints of pain that, despite treatment, prevented him from training, he was separated from service in February 1970.  The service treatment records do not contain any complaints, history, findings, diagnosis, or treatment of the left ankle.

Starting in February 1978, private medical records indicate the Veteran sought treatment for back disabilities that included bilateral lower extremity radiculopathy.  In July 1978, an orthopedic surgeon noted the Veteran had ankle reflexes that were brisk and equal.  The Veteran had no motor weakness but some hyposthesia in an S1 distribution of the left lower extremity. In September 1980, an EMG revealed the Veteran had chronic left L5 nerve root irritation.

In a VA examination in December 1987 concerning his distal right fibula disability, the Veteran made complaints about his right ankle, stating it has bothered him since service, and the examiner, focusing on the right ankle and the back, offered no findings concerning the left ankle.

In a VA examination in August 1993 again concerning the distal right fibula disability, it was noted the Veteran had a quiver in his left leg and had limited control over his lower extremities due to a peculiar gait and that he had an inability to relax his lower extremities, that is, his musculature remained rigid during the examination.  

In March 1999, at VA, the Veteran complained that his left ankle hurt all the time with pain increasing if he walked a lot which he did for exercise.  A set of X-rays in March 1999, however, did not demonstrate any boney changes consistent with degenerative changes and another set of X-rays of the left ankle taken the month before was interpreted as normal.  The diagnosis was bilateral ankle pain.   

In June 1999, the Veteran had continued complaints of bilateral ankle pain.  The ankles had full range of motion without edema or a deformity.  The pain was described as similar to arthritis especially with weather changes.

In April 2001, X-rays of both ankles were interpreted as normal.  A VA examination the same month recorded the Veteran had left ankle dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  Inversion was 6 degrees and he could evert the left ankle 1 degree.  The complaints of the Veteran were limited to the right ankle.  The examiner did not find any deformities or ankylosis in either ankle.  The examined believed the Veteran had some kind or problem with the right foot but he had problems in other areas, possibly in the psychosocial area.  All diagnoses were related to the right lower extremity and the examiner did not offer any comments regarding the left lower extremity including the left ankle.

In April 2002, the Veteran testified at a hearing before the Decision Review Officer that he hurt both ankles in basic training and was told by VA physicians he now had arthritis and the ankles hurt all the time especially in weather.  The ankles also bothered him with walking or standing at length.  He also testified that a VA doctor whose name he could not recall told the Veteran the ankle disorders arose from service.  

In September 2002, no bony or soft tissue abnormalities were seen in X-rays of the left ankle.

In January 2003, the Veteran stated he always has ankle pain and the evaluator noted a change in ankle range of motion but did not specify which ankle.  The pain was worse in rainy weather.  Pit edema was noted to the mid shins and there was tenderness to palpitation bilaterally in the lateral malleoli and the right was worse than the left.  X-rays of the left ankle demonstrated normal mineralization with no evidence of fractures, dislocations, or foreign bodies.  The ankle mortise was intact.  The diagnosis was bilateral ankle edema status, post right ankle injury in 1969.  

A separate VA examination in January 2003 recorded history and symptoms of the right ankle but noted the left ankle has become mildly symptomatic.  On physical examination, the range of motion was equal bilaterally with dorsiflexion at 20 degrees, 40 degrees plantar flexion, and free inversion and eversion.

In May 2003, the Veteran complained of pain with passive plantar flexion, right greater than left, at the level of the tarso-metatarsal joint.  There was decreased sensation in the dorsal and plantar aspects of the feet.

In September 2006, the list of medical problems or diagnoses included climactertic arthritis involving the foot and ankle.  Although the note did not specify which ankle, the records also indicate that a right foot X-ray was ordered although the report of the results does not appear to be in the file.  

In March 2007, although the Veteran complained of chronic pain in the ankles, the physical examination and neurological findings were normal.  

In March 2008, the Veteran was noted to have trace edema in the left tibia area, which was characterized as stable.  

In December 2010 a history in a mental health examination listed arthritis of the ankles especially the right.  The Veteran also complained of bilateral ankle pain.  

By May 2011, it appears the Veteran had an increasing problem with seizures, and in one instance, he fell and twisted his left foot.  It was not clear to his medical providers if he fell due to a seizure.  The Veteran had mild tenderness to the second and third digits with full range of motion.  

In June 2011, he complained of right ankle pain but was noted to be ambulating well.  

In a VA examination in April 2009, the examiner reviewed the Veteran's service treatment records and noted the history in service of a right distal fibula stress fracture which now caused continuous pain in the lateral right ankle if the Veteran stands for long periods or there is a change in weather.  As to the left ankle, the Veteran reported it use to be weak secondary to the transfer of weight due to the right ankle pain.  The Veteran no longer used a cane to ambulate and the left ankle is now stronger and without any periods of a flare -up.  The Veteran stated he is totally disabled but not due to any ankle problem and he could perform his activities of daily living.  

Upon examination, the Veteran had a normal gait.  The left ankle dorsiflexion was to 15 degrees with minimal pain and plantar flexion to 40 degrees with minimal pain.  There were no additional limitations upon repetition and no incoordination, fatigue, weakness, or lack of endurance.  X-rays of the left ankle were normal.  The examiner concluded that the Veteran had a normal ankle.  The examiner also stated the Veteran had left ankle arthralgia and noted that it was less likely than not related to the stress fracture of the Veteran's right distal fibula.  The opinion was based on a review of medical literature which revealed no peer reviewed studies showing an injury to a weight bearing joint may induce anomalies in another joint, either of the ipsilateral or contralateral extremity.

In February 2010, the Board requested an addendum noting the diminished range of motion values for dorsiflexion and plantar flexion of the left ankle appeared inconsistent with the conclusion of the examiner that the Veteran had a normal left ankle.  The examiner was to clarify if the Veteran had a current disability with respect to the left ankle and if so, its relationship to service including being caused or aggravated by the right distal fibula disability.

In August 2010, VA received the addendum from the examiner.  He stated the Veteran has normal ankles bilaterally.  The right distal fibula disability was a stress fracture which heals with time and cessation of activity.  The loss of motion in the Veteran's left ankle was attributed by the examiner to a lack of effort by the Veteran.  Noting that no disability has been recorded on X-rays at the VA examination or earlier, the examiner stated the Veteran does not have a current disability in his left ankle.

The Veteran is competent and credible to report symptoms such as pain and other symptoms, but the record does not reflect a currently diagnosed left ankle disorder or any medical or other evidence substantiating a current diagnosis of the left ankle.  Instead, there have been symptoms such as pain.  For instance, arthralgia might be listed after the Veteran complained of pain, but arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Pain that causes limitation of function may result in a disability for VA purposes, see Mitchell v. Shinseki, 25 Vet. App. 32 (2011), but the VA examiner determined that the limitation of motion he observed resulted from a lack of effort by the Veteran.  No underlying pathology of the left ankle has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

The Board recognizes that the Veteran testified that he has been told by VA physicians that he has arthritis in his ankles that resulted from service.  A layperson is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this instance, however, VA medical records do not contain a diagnosis of arthritis.  At best, the notes list arthritis by history by his caregivers when being treated for other problems such as his mental health disability.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical history. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  When treated for his complaints of left ankle pain, no diagnosis is reached and as noted, all objective evidence such as X-rays does not demonstrate arthritis.  Therefore, the Board finds the Veteran's testimony is outweighed by the medical records showing that no diagnosis of the left ankle has been demonstrated.

There is evidence that the Veteran has left lower extremity radiculopathy from a lumbar spine disorder that appears to include the ankle resulting, but that condition is not service connected and is not before the Board on this appeal.  

The competent medical evidence is against the claim and consists of the opinion of the VA examiner, who has concluded that the Veteran does not have a current disability of the left ankle, basing it not only upon his medical examination but also that all prior X-rays and other investigations by the Veteran's medical providers have yielded a negative examination, that is, a normal left ankle.  In this case, the Board finds that the VA examiner applied a valid medical analysis to all of the significant facts of the case in order to reach the conclusion submitted in the opinion and relied upon an accurate understanding of the record.

The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed left ankle disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that a left ankle disability has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a left hand disability. 

Therefore, since a condition precedent for establishing service connection on a direct basis, a presumptive basis, or caused or aggravated by another diagnosed service connected disability is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for a left ankle disability must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).
 

ORDER

Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected residuals of a fracture of the right distal fibula, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


